Citation Nr: 1709194	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  06-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include bipolar disorder.

2.  Entitlement to an initial rating in excess of 70 percent for depressive disorder.

3.  Entitlement to an earlier effective date than April 8, 2014 for the grant of service connection for depressive disorder.

(The issue of entitlement to a rating in excess of 20 percent for fracture, right distal tibia and fibula is the subject of a separate Board of Veterans' Appeals (Board) decision)


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had service in the Army Reserves with active duty for training (ACDUTRA) service from February 1980 to August 1980 and in the Army National Guard from September 1984 to November 1989.  The Veteran had active duty service from January 1990 to August 1993.  The Veteran is barred from receiving VA benefits for this period of service between January 1990 and August 1993 as his service was characterized as dishonorable. 

This matter came to the Board from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which addressed the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.  The Veteran's claim of service connection for bipolar disorder has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In September 2012, the Veteran and his mother testified via videoconference before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In January 2013, the Board remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder for additional development.  The Board notes that at that time, the Veteran was represented by The American Legion in all his claims before the Board, which included at that time, in pertinent part, entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder and entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula.  However, in April 2013, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of a private attorney, limited to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.  Thus, the Board will address the issue of entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula, in a separate decision.  

The Board notes that a February 2016 rating decision awarded service connection for depressive disorder effective April 8, 2014.  In light of the grant of service connection for depressive disorder, the Board need not reach a decision on the merits of the claim for compensation for bipolar disorder under 38 U.S.C.A. § 1151 from April 8, 2014.  However, the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 is not moot for the period prior to April 8, 2014.

In June 2015, the Board issued a decision regarding the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder, which remanded the claim for further evidentiary development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

In June 2015, the Board found that a November 2013 VA examiner's opinion was inadequate because the examiner did not provide a complete rationale for the opinion expressed.  The June 2015 remand directed the AOJ to forward the Veteran's claims file to the examiner who rendered the November 2013 opinion for an addendum.  The examiner provided an addendum opinion in November 2015.  Instead of providing a complete rationale for his November 2013 opinion, the examiner stated that his previous opinion "clearly indicated that there was no evidence found to suggest any additional disability as a result of [the Veteran's] participation in the Vocational Rehabilitation program in Phoenix, Arizona."  The examiner's addendum opinion is inadequate because he did not comply with the remand orders which directed him to provide a sufficient rationale for his medical opinion and instead indicated that his previous opinion was sufficient.  Because the examiner's opinion is inadequate, on remand, the AOJ should forward the claims file for another addendum opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2016, following the February 2016 rating decision awarding service connection for depressive disorder, the Veteran submitted a timely notice of disagreement, via VA Form 21-0958, with the initial rating and effective date assigned.  A Statement of the Case (SOC) has not been provided and must be issued on remand.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to an appropriate VA examiner for an addendum opinion that sufficiently addresses the Board's queries as to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder, specifically, a VA medical opinion that is supported by rationale.  The claims file, including this remand, must be made available to the examiner for review.  After reviewing the record, the physician is requested to provide an opinion as to the following questions:

a. Does the Veteran have an additional disability as a result of his participation in the Vocational Rehabilitation program in Phoenix, Arizona?  If so, identify the specific disability.  Was the additional disability caused by the failure of VA personnel to timely diagnose the Veteran's psychiatric disability?

b. If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment? or,

c. If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to an event not reasonably foreseeable? 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  This rationale must discuss the specific medical evidence and medical principles on which the opinion is based.

2.  Separately, issue an SOC regarding the issues of entitlement to an initial rating in excess of 70 percent for depressive disorder, and entitlement to an earlier effective date than April 8, 2014 for the grant of service connection for depressive disorder.

3.  After any additional development, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

